Citation Nr: 0412559	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  95-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for schizophrenia from November 1, 1954, to October 
31, 1955.

2.  Entitlement to a disability rating in excess of 10 
percent for schizophrenia from November 1, 1955, to December 
7, 1971.

3.  Entitlement to a disability rating in excess of 30 
percent for schizophrenia from December 8, 1971, to March 25, 
1975.

4.  Whether clear and unmistakable error (CUE) exists in the 
December 1976 and October 1980 rating actions which assigned 
a 50 percent rating for schizophrenia.

5.  Whether clear and unmistakable error exists in the July 
1986, July 1987, and November 1988 rating actions which 
assigned a 70 percent rating for schizophrenia.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1940 to October 1945 and from December 1947 to April 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on April 27, 2001, which vacated a 
July 2000 Board decision and remanded the case for additional 
development.  The issue initially arose from rating decisions 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a March 1997 decision the Board granted an effective date 
of October 20, 1948, for entitlement to compensation benefits 
for a schizophrenic reaction and remanded the case for 
further action in accordance with that decision.  The Board, 
in pertinent part, also remanded the issue of whether there 
was CUE in a December 1976 rating decision which assigned a 
50 percent rating for schizophrenic reaction.

In a September 1997 rating decision the RO assigned a 100 
percent rating for schizophrenia effective from October 20, 
1948, through August 30, 1954.  Ratings for the period from 
August 31, 1954, to March 29, 1975, were deferred.  In a 
May 1999 rating decision the RO, in pertinent part, denied 
CUE claims arising from the December 1976 and October 1980 
rating actions which assigned a 50 percent rating for 
schizophrenia and from July 1986, July 1987, and November 
1988 rating actions which assigned a 70 percent rating for 
schizophrenia.  The RO also, as noted by the rating sheet, 
assigned a zero percent rating for schizophrenic reaction 
effective August 31, 1954, a 50 percent schedular rating from 
March 30, 1975, a 100 percent rating from February 22, 1982, 
(under 38 C.F.R. § 4.29), a 50 percent rating from April 1, 
1982, a 100 percent rating from June 3, 1985, (under 
38 C.F.R. § 4.29), a 70 percent schedular rating effective 
February 28, 1986, and a 100 percent rating effective January 
27, 1992. 

In a July 2000 decision the Board granted entitlement to a 
100 percent for schizophrenia for the period from August 31, 
1954, to October 30, 1954, a 50 percent rating for the period 
from November 1, 1954, to October 31, 1955, a 10 percent 
rating for the period from November 1, 1955, to December 7, 
1971, and a 30 percent rating for the period from December 8, 
1971, to March 25, 1975.  The Board also denied CUE claims 
arising from the December 1976 and October 1980 rating 
actions which assigned a 50 percent rating for schizophrenia 
and from the July 1986, July 1987, and November 1988 rating 
actions which assigned a 70 percent rating for schizophrenia.  

In its April 2001 order the Court only vacated the July 2000 
Board decision to the extent it had denied higher ratings for 
the matters on appeal.  Thus, the higher, "staged" ratings 
granted by the July 2000 decision were not affected by the 
Court's action.  Therefore, the issues as listed on the title 
page of this decision remain for appellate review.

In its July 2000 decision the Board also notified the 
veteran, in essence, that the issue of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) addressed in the July 1987 rating decision had been 
subsumed by a May 1988 Board decision.  See 38 C.F.R. 
§ 20.1104 (2003).  The Board finds that the present matter on 
appeal must be limited to the issue of CUE in the July 1987 
rating decision as to the denial of a 100 percent schedular 
rating for schizophrenia.  A claim of CUE in the May 1988 
Board decision requires a specific motion under the 
provisions of 38 C.F.R. § 20.1404.  The Board finds that the 
veteran's statements may be construed as raising a motion of 
CUE in the May 1988 Board decision which denied TDIU.  The 
Board will address the matter of whether there was CUE in the 
May Board decision which denied TDIU by a separate decision 
under a separate docket number.  The veteran will be notified 
accordingly.  It is significant to note that the Court has 
held that schedular rating claims are not inextricably 
intertwined with TDIU claims.  See Colayong v. West, 12 Vet. 
App. 524 (1999).

The case was remanded to the RO for additional development in 
October 2003.  In a letter dated in December 2003, the RO 
notified the veteran that the attorney he had appointed as 
his representative no longer had authority to represent VA 
claimants.  He was informed that he must appoint a different 
representative if he wished to be represented before VA.  
Also, in January 2004, the RO provided the veteran with a 
Statement of the Case (SOC) which addressed the issue of 
entitlement to an earlier effective date prior to January 27, 
1992, for the assignment of a 100 percent disability rating 
for schizophrenia.  The veteran was told that to complete his 
appeal as to this issue, he must file a formal appeal.  No 
response has been received from the veteran to the December 
2003 letter or the January 2004 SOC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran was hospitalized for treatment of service-
connected schizophrenia from January 1951 to July 1954; on 
hospital discharge in July 1954 he was free of any overt 
signs of psychosis and appeared to be in a state of 
remission.

3.  The veteran's service-connected schizophrenia was 
manifested by no more than considerable impairment of social 
and industrial adaptability during the period from November 
1, 1954, to October 31, 1955; exceptional or unusual 
circumstances warranting extraschedular consideration are not 
shown.

4.  The veteran's service-connected schizophrenia was 
manifested by no more than slight impairment of social and 
industrial adaptability during the period from November 1, 
1955, December 7, 1971; exceptional or unusual circumstances 
warranting extraschedular consideration are not shown.

5.  The veteran's service-connected schizophrenia was 
manifested by depression, suspicion, and difficulty 
concentrating productive of no more than definite social and 
industrial impairment during the period from December 8, 
1971, to March 25, 1975; exceptional or unusual circumstances 
warranting extraschedular consideration are not shown.

6.  There is no probative evidence indicating that the 
correct facts were not before VA or that statutory or 
regulatory provisions, extant at the time of the 
December 1976 and October 1980 rating decisions, were 
incorrectly applied.  

7.  There is no probative evidence indicating that the 
correct facts were not before VA or that statutory or 
regulatory provisions, extant at the time of the July 1986, 
July 1987, and November 1988 rating decisions, were 
incorrectly applied.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
schizophrenia during the period from November 1, 1954, to 
October 31, 1955, have been not met.  38 C.F.R. §§ 4.1, 
4.132, General Rating Formula for Psychoneurotic Disorders 
(as effective before November 1996).

2.  The criteria for a rating in excess of 10 percent for 
schizophrenia from November 1, 1955, to December 7, 1971, 
have been not met.  38 C.F.R. §§ 4.1, 4.132, General Rating 
Formula for Psychoneurotic Disorders (as effective before 
November 1996).

3.  The criteria for a rating in excess of 30 percent for 
schizophrenia from December 8, 1971, to March 25, 1975, have 
been not met.  38 C.F.R. §§ 4.1, 4.132, General Rating 
Formula for Psychoneurotic Disorders (as effective before 
November 1996).

4.  There was no CUE in the December 1976 and October 1980 
rating decisions which assigned and continued a 50 percent 
rating for schizophrenia.  38 C.F.R. § 3.105 (2003).

5.  There was no CUE in the July 1986, July 1987, and 
November 1988 rating decisions which assigned and continued a 
70 percent rating for schizophrenia.  38 C.F.R. § 3.105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his increased rating claims by correspondence 
issued in December 2003.  The Board notes that the Court in 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001), held that 
the VCAA does not apply to issues involving claims of CUE.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  In this case, the 
initial decisions from which the increased ratings claims 
arise were made prior to November 9, 2000, the date the VCAA 
was enacted.  VA believes that the decision in Pelegrini is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, only after the initial rating actions 
were promulgated did VA provide notice regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on December 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the December 2003 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  He was specifically informed that it was his 
responsibility to provide evidence necessary to support his 
claims.  Although the letter did not specifically address the 
VCAA "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the January 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the December 2003 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the service connection issues on appeal 
have been requested or obtained.  Although on a July 20, 
1976, VA Form 21-2545 the veteran stated he had been treated 
at the Hines VA medical facility in 1964 and at private 
facilities in 1965 and 1966, no records for treatment during 
those periods of time were received upon specific VA 
requests.  In response to requests for Social Security 
Administration (SSA) records, VA was notified that no records 
were available and that after an exhaustive and comprehensive 
search the SSA had been unable to locate the folder.  During 
the course of this appeal the veteran was notified of the 
pertinent evidence obtained by VA and informed of the 
evidence necessary to substantiate his claims.  On several 
occasions he was requested to provide information identifying 
evidence pertinent to his claims.  Therefore, the Board finds 
further attempts to obtain any additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
adequate determinations of these matters.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Protection of 100 Percent Rating from October 20, 1948

As a preliminary matter, the Board notes the veteran contends 
that a December 1997 rating decision assigning a 100 percent 
rating for schizophrenia effective from October 20, 1948, and 
deferring a determination as to a rating from August 31, 
1954, to March 29, 1975, should be construed as assigning a 
100 percent rating that is subject to protection under VA 
law.  In his August 2001 brief in support of the claims the 
veteran asserts, in essence, that, under 38 C.F.R. §§ 3.343, 
3.344, his 100 percent rating effective from October 20, 
1948, should not be assigned a "staged" rating lower than 
100 percent from August 30, 1954, because the evidence relied 
upon for that determination was less full and complete that 
the evidence on which the 100 percent rating was awarded.  He 
also claims an assistant psychologist's report of an 
examination on May 25, 1954, is inconsistent with the 
evidence relied upon to assign the lower "staged" rating.  
He further asserts that, since this rating should not have 
been reduced, the 100 percent rating was in effect for 20 
years and was, therefore, protected under 38 U.S.C.A. § 110 
and 38 C.F.R. § 3.951.

VA law provides that a rating of total disability or 
permanent total disability which has been made for 
compensation, pension, or insurance purposes under laws 
administered by the Secretary, and which has been 
continuously in force for twenty or more years, shall not be 
reduced thereafter, except upon a showing that such rating 
was based on fraud.  38 U.S.C.A. § 110 (West 2002).  The 
regulatory codification of this statute provides that a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. 
§ 3.951(b) (2003).

A VA General Counsel Precedent Opinion has held that the 
protections provided by 38 U.S.C. § 110 are dependent upon 
the disability being "continuously rated" at or above the 
level in question.  Where the continuity of the rating is 
interrupted, the disability cannot be considered to have been 
continuously rated.  VAOGCPREC 5-95 (Feb. 6, 1995).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).  It was 
noted that in its brief VA had cited 38 C.F.R. §§ 3.400, 
3.500 as being in support of this practice and the Court also 
noted that 38 C.F.R. §§ 4.29, 4.30 provided total disability 
ratings in certain circumstances "without regard to other 
provisions of the rating schedule," and that "termination 
of these total ratings will not be subject to 38 C.F.R. 
§ 3.105(e)."  Id. at 126 (quoting language from 38 C.F.R. 
§ 4.29).  It is significant to note that 38 C.F.R. §§ 3.400, 
3.500 are, in essence, VA's regulatory interpretation of 
38 U.S.C.A. §§ 5110, 5112. 

Statutory law provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).

Except as otherwise specified, the effective date of 
reduction or discontinuance of compensation, dependency and 
indemnity compensation, or pension shall be fixed in 
accordance with the facts found.  38 U.S.C.A. § 5112(a) (West 
2002).  It is further specified that the effective date of a 
reduction or discontinuance of compensation, dependency and 
indemnity compensation, or pension by reason of change in law 
or administrative issue, change in interpretation of a law or 
administrative issue, or, for compensation purposes, a change 
in service-connected or employability status or change in 
physical condition shall be the last day of the month 
following sixty days from the date of notice to the payee (at 
the payee's last address of record) of the reduction or 
discontinuance.  38 U.S.C.A. § 5112(b)(6).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2003).

Regulations also provide that total disability ratings, when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical, or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen which precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2003).

The rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  38 C.F.R. § 3.344(a) (2003).

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, including manic 
depressive or other psychotic reaction, will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
reflects mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.  Id.  

VA regulations note the provisions 38 C.F.R. § 3.344(a) and 
(b) apply to ratings which have continued for long periods at 
the same level (5 years or more).  38 C.F.R. § 3.344(c).  The 
Court has held that in calculating the five-year period for 
the purposes of 38 C.F.R. § 3.344(c) the start date is the 
effective date of the original rating and the termination 
date is the "date upon which the RO reduction of that rating 
became effective."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 
417-19 (1993). 

Based upon the facts in this case, the Board finds a 100 
percent rating for schizophrenia effective from October 20, 
1948, is not subject to protection under VA law.  The facts 
as to this matter are not in dispute.  The December 1997 
rating decision assigned a 100 percent rating for a defined 
period ending August 30, 1954, and the Board's July 2000 
decision extended that rating to October 30, 1954.  The Board 
finds the assignment of ratings for a defined period of time 
amounts to the application of a rating under the facts found 
in accordance with 38 U.S.C.A. § 5110(a); the assignment of 
subsequent ratings for other defined periods of time of less 
than 100 percent are not disability rating "reductions" as 
contemplated by 38 U.S.C.A. § 5112.  There was, simply, no 
prior rating in existence in this case to be reduced.  

This interpretation of the "staged" rating practice is 
consistent with the language of 38 C.F.R. § 3.105(e) which 
requires notice prior to "a reduction or discontinuance of 
compensation payments currently being made."  Further, the 
Board believes the application of a 60-day notice provisions 
in such cases would result in an absurd result of causing 
confusion and delay pending notice of such actions.  

The Board further finds that, even if the provisions of 
38 C.F.R. §§ 3.343, 3.344 were applicable in this case 
because the 100 percent rating was effective for more than 5 
years at the time of the assignment of the August 30, 1954, 
lower "staged" rating, that these protections have been 
met.  The Board finds the assistant psychologist's report of 
an examination on May 25, 1954, warrants a substantially 
lesser degree of probative weight than the August 6, 1954, 
certified statement of the physician and state hospital 
superintendent.  That opinion noted the "veteran remained 
free of any overt signs of psychosis and appeared to be in a 
state of remission" appears to have been based upon an 
observation of the veteran during the more than 3 years he 
was at the hospital.  The opinion is also consistent with the 
ward notes of record dated from January 1951 to October 1954.  
There is no subsequent evidence of any treatment for a 
psychiatric disorder for many years after the July 1954 
hospital discharge.  Thus, the evidence persuasively 
demonstrates the veteran clearly underwent a sustained and 
material improvement in his mental health prior to his 
release based upon full and complete examinations and 
observations over a 3 year hospital admission.  

Increased Rating Claims
Factual Background

Service medical records show the veteran was treated for a 
personality disorder in January and February 1948.  Neither 
service medical records nor a separation examination in April 
1948 show any evidence of an acquired psychiatric disorder.  
Service connection for a personality disorder was denied by a 
VARO in June 1948 as not a disability under the law.

The veteran, following several acts of violence, was 
hospitalized under a court commitment order in June 1948.  He 
had been previously hospitalized for almost two months at 
another facility where he was reportedly argumentative and 
intimidating.  Examination on admission revealed that his 
facial expression was slightly troubled.  He was 
superficially friendly beneath which there appeared to be 
considerable suspicion.  He was considerably nervous and 
jittery.  His conversation was evasive, but spontaneous.  His 
attention could be gained without difficulty and there was no 
apparent preoccupation or distractibility.  There appeared to 
be mild pressure of speech.  Replies to questions were 
coherent and relevant, but considerably evasive at times.  
There was no history of hallucinations or illusions.  He was 
well oriented to time, place, and person and there was no 
apparent clouding or dulling of consciousness.  Retention 
memory was adequate and he had fair knowledge of past and 
recent current events.  He lacked insight into his mental 
condition and did not realize the necessity for medical 
treatment.  His emotional state was one of extreme 
instability.  He had generalized course tremors of the 
extremities, tongue, eyelids, etc.  The diagnosis was manic 
depressive psychosis, manic type.  He was found to be 
incompetent for VA purposes and by a state court.

In correspondence dated in November 1950 a state hospital 
physician reported that the veteran had been hospitalized 
from June 1948 to October 1950 for treatment of manic 
depressive psychosis, manic type.  He was discharged by court 
order following the petition of the hospital.  He was 
considered to have recovered completely from his mental 
disorder at the time of discharge and was, therefore, 
considered to be fully competent.

In correspondence dated in April 1951 the RO was advised that 
the veteran had been readmitted to the state hospital in 
January 1951.  It was reported that shortly after his return 
home he had become quite hyperactive and out of control.  He 
disrupted the household and threatened to kill his parents.  
After being re-admitted he showed some improvement and was 
getting along satisfactorily under supervision.  In March 
1953, the veteran was reported to be cooperative and in 
contact with his environment.  He was relevant and coherent.  
He was able to assist with numerous minor tasks in the 
institution and to take part in occupational therapy.

An August 1954 report from the superintendent of the state 
hospital noted the veteran had been discharged from the 
hospital in July 1954.  It was noted he was free of any overt 
signs of psychosis and appeared to be in a state of 
remission.  The diagnosis was manic depressive psychosis, 
manic type.  Subsequent records do not reflect treatment 
specifically identified as related to the veteran's 
psychiatric illness for many years.  

In support of his claims the veteran submitted copies of SSA 
reports showing he had been principally employed by the Ford 
Motor Company from 1955 to 1959, by J G Industries, Inc., 
from 1960 to 1964, by Self Management Company from 1964 to 
1965, by Schroeder & Sons Cartage from 1966 to 1967, by 
Uniroyal, Inc., from 1967 to 1970, and by USX Corporation 
from 1972 to 1974.  He also received limited wages from other 
employers during these periods of time.  

Records dated in December 1971 show the veteran was 
hospitalized at a VA facility.  It was noted he had argued 
with his wife, took valium and drank heavily, then ran his 
car into a ditch.  Police brought him to the hospital.  He 
denied any suicidal ideation.  He requested discharge against 
medical advice.  The diagnosis was anxiety neurosis.

The veteran was subsequently hospitalized at a private 
hospital.  The records show the veteran reported his usual 
occupation was truck driver, but that he had been laid off 
for 2 years.  It was also noted that he had frequent 
difficulties in concentration and that his memory was poor at 
times.  He periodically exhibited impulsive behavior.  
Examination revealed recent and remote memory appeared 
intact.  He was oriented to time, place, person, and 
circumstance.  Judgment and insight were poor.  Affect was 
somewhat depressed.  He denied hallucinations, delusions, or 
illusions.  He appeared rather suspicious, but his thought 
processes appeared to be intact.  He was given medication.  
It was noted that during hospitalization his psychotic 
depression subsided.  The diagnosis was manic depressive 
reaction, depressive type.

A report from a mental health facility shows the veteran had 
been admitted in August 1973.  It was noted he had been 
fighting and that he had been brought to the facility by 
police.  He was drunk, combative and hostile.  The diagnoses 
included paranoid type schizophrenia and alcoholic 
intoxication.  He was responsive to treatment with 
chemotherapy, milieu, and group therapy.

The veteran was hospitalized at a private hospital in March 
1975 complaining of tension of several months duration.  It 
was noted that he reported he had worked for a steel company, 
but that he had been laid off the previous August.  
Examination revealed he was alert and oriented times three.  
Thought processes appeared coherent and goal directed.  There 
were no frank delusions, hallucinations, or homicidal or 
suicidal ideations.  Memory appeared intact.  Judgment was 
fair.  Insight was poor.  Affect was mildly anxious and 
suspicious.  Diagnoses were excessive episodic drinking and 
depressive neurosis.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that separate or "staged" schedular 
disability ratings may be assigned at the time of an initial 
award of service connection based upon the facts in each 
case.  See Fenderson, 12 Vet. App. 119.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000).

VA law applicable in 1954, under the 1945 Schedule for Rating 
Disabilities, provided a 100 percent rating for dementia 
praecox (an obsolete term for schizophrenia) requiring 
institutional care or definitely deteriorated, or with 
delusions, inaccessibility, stereotype, or other psychotic 
symptoms of sufficient severity to produce complete social 
and industrial incapacity.  A 70 percent rating was provided 
where the disease was in partial remission, following total 
incapacity as above, with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent rating was provided where there 
was considerable impairment of social and industrial 
adaptability.  A 30 percent rating was provided where there 
was definite impairment of social and industrial 
adaptability.  A 10 percent rating was provided where there 
was slight impairment of social and industrial adaptability.  
Additionally, where dementia praecox was in complete 
remission following a psychotic period which required 
hospitalization for 1 year or more, following the 
convalescent rating, a 50 percent rating was provided for the 
first year and a 10 percent rating was provided thereafter.

Effective from October 1, 1961, to November 7, 1996, the 
Rating Schedule provided a 100 percent rating for 
schizophrenia with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability.  A 70 
percent rating was provided with lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  A 50 percent rating was provided where there 
was considerable impairment of social and industrial 
adaptability.  A 30 percent rating was provided where there 
was definite impairment of social and industrial 
adaptability.  A 10 percent rating was provided where there 
was slight impairment of social and industrial adaptability.  
A zero percent rating was provided where the psychosis was in 
complete remission.  38 C.F.R. § 4.132, General Rating 
Formula for Psychoneurotic Disorders (as effective before 
November 7, 1996) (It is significant to note that the 
criteria effective after November 7, 1996, are not applicable 
in the present appeal).

Based upon the evidence of record, the Board finds ratings in 
excess of 50 percent from November 1, 1954, to October 31, 
1955, and in excess of 10 percent from November 1, 1955, to 
December 7, 1971, are not warranted.  These ratings are 
warranted under the favorable regulations in effect prior to 
October 1, 1961; however, there is no probative evidence of a 
more severe disability during these defined periods of time 
under either version of the applicable VA law.  Persuasive 
medical evidence demonstrates that upon hospital discharge in 
July 1954 the veteran was free of any overt signs of 
psychosis and that he appeared to be in a state of remission.  
The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, was not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board notes that hospital records dated December 7, 1971, 
show the veteran had difficulty with memory and concentration 
and that he exhibited impulsive behavior.  On examination his 
memory was adequate and he was oriented.  His judgment and 
insight were poor and his affect was somewhat depressed, but 
his thought processes were intact.  He reported that his 
usual occupation was truck driver, but that he had been laid 
off since July 1971.  The report of another short period of 
hospitalization in August 1973 does not provide any 
additional information of significance.  No additional 
medical records pertinent to the issues on appeal are 
available for the period from December 1971 to March 1975. 

The SSA earnings records the veteran provided indicate he did 
not have substantial income in 1971; however, they show that 
from 1972 to 1974 he had income of more that $ 8,500.00 each 
year.  In view of that level of income and the mild to 
moderate nature of the psychiatric symptomatology 
demonstrated by the only available medical records for the 
period in question, the Board finds that for the period from 
December 8, 1971, to March 25, 1975, the veteran's 
schizophrenia was manifested by no more than definite 
impairment of social and industrial adaptability.  He was 
apparently able to work full time throughout most of the 
period, and he had only two brief periods of hospitalization 
with promptly subsiding symptoms upon treatment on both of 
those occasions.  Therefore, the Board finds that a 
disability rating in excess of 30 percent for schizophrenia 
from December 8, 1971, to March 25, 1975, is not warranted.  
There is no evidence of any exceptional circumstance to 
warrant referral for extraschedular rating consideration for 
this period.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim 
for higher or additional "staged" ratings.

CUE Claims

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2003).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established the 
following three-part test to determine whether CUE is present 
in a prior determination:  

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that a breach of a duty to 
assist cannot constitute CUE.  The Federal Circuit Court, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), also 
noted that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  

CUE in December 1976 and October 1980 Rating Decisions
Factual Background

The evidence of record at the time of the December 1976 and 
October 1980 rating decisions at issue included private 
hospital records showing that in March 1975 the veteran had 
been admitted complaining of tension of several months 
duration.  It was noted that he had worked for a steel 
company and had been laid off the previous August.  On 
examination he was alert and oriented times three.  His 
thought processes appeared coherent and goal directed.  There 
were no frank delusions, hallucinations or homicidal, or 
suicidal ideations.  Memory appeared intact.  Judgment was 
fair.  Insight was poor.  Affect was mildly anxious and 
suspicious.  The diagnoses were excessive episodic drinking 
and depressive neurosis.

On VA examination in July 1976 the veteran reported he was 
unemployed, having given up a job as a millwright two years 
earlier, but that he did light mechanic work on automobiles.  
He also reported he received social security disability 
benefits.  The general medical examiner noted the veteran had 
little or no symptoms of a depressive reaction and that he 
had a good social and industrial potential for work.  Upon 
separate psychiatric examination it was noted that he had a 
flat, inappropriate affect.  His thinking was loose and 
autistic with paranoid delusions of a persecutory nature.  
Sensorium was clear.  He was oriented and memory was intact.  
The diagnosis was paranoid type schizophrenia.  The 
psychiatric examiner stated the veteran was not employable in 
the present job market, but that he was competent.

VA outpatient clinic records dated from June to November 1976 
show the veteran's complaints were primarily of pressure, 
panicky feelings, and tension.  There was no indication of 
disorganization or bizarre thought content.

In a December 1976 rating decision the RO granted service 
connection for paranoid type schizophrenic reaction and 
assigned a 50 percent rating.  The veteran was notified of 
that decision, but did not appeal.

VA outpatient clinic records dated from February 1977 to July 
1980 show that the veteran complained of panic attacks, 
tension, and anxiety.  He had a fear of heights and an 
intolerance for sustained stress.  He also reported 
difficulty sleeping.

On VA examination in August 1980 the veteran reported that he 
had not worked since 1975 because of his nervous condition.  
He stated he had no friends or social life and that crowds 
and noises upset him.  He also reported that he frequently 
felt depressed.  Examination revealed he was neat, quiet, and 
cooperative.  He was not resentful or hostile.  There was a 
fine tremor of the extended fingers.  Stream of speech was 
fairly spontaneous, relevant, and coherent.  His affect was 
decreased.  His memory was poor for recent events, but good 
for remote events.  Orientation was good in all spheres.  He 
stated that he felt people watched him and talked about him 
and that he did not trust people and was suspicious of them.  
He stated he had felt that way since 1945.  He denied voices 
or visions.  Judgment was good and he had some insight.  The 
diagnosis was paranoid type schizophrenia.

In an October 1980 rating decision the RO continued a 50 
percent rating for schizophrenia.  The veteran was notified 
of that decision, but did not appeal.

In statements in support of his claim the veteran asserts 
that the July 1976 opinion of the VA psychiatrist 
demonstrates he was unemployable at that point in time.  He 
claims the December 1976 rating decision was erroneous in 
failing to award a 100 percent rating.  He also claims that 
the October 1980 rating decision was erroneous, in essence, 
because the opinion of the August 1980 VA examiner was not 
based upon a complete review of the entire record.  

Analysis

As noted above, the December 1976 rating decision granted 
service connection for paranoid type schizophrenic reaction 
and assigned a 50 percent rating.  This rating was continued 
in the October 1980 rating decision.  VA law at the time of 
these decisions provided a 100 percent rating for 
schizophrenia with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability, a 70 
percent rating with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability, and 
a 50 percent rating when there was evidence of considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(as effective before November 7, 1996).

Based upon the evidence and law existing at the time of the 
December 1976 and October 1980 rating decisions, the Board 
finds there was no CUE in those decisions.  The veteran's 
claim of CUE in the December 1976 rating decision is, in 
essence, no more than a simple disagreement as to how the 
facts were weighed or evaluated.  At the time of the December 
1976 rating action the record showed that during 
hospitalization in March 1975 the veteran reported he had 
worked for a steel company, but that he had been laid off in 
August 1974.  His main complaint at that time was tension.  
It was noted his affect was mildly anxious and suspicious and 
that his insight was poor; however, he was oriented, 
coherent, goal directed, and his memory was intact.  

On VA examination in July 1976 he reported that he had given 
up a job as a millwright two years earlier and that he did 
light mechanic work on automobiles.  He did not state the 
reason for having given up his millwright job.  It was the 
explicit opinion of the general medical examiner at that 
point in time that the veteran had little or no symptoms of a 
depressive reaction and that he should have a good social and 
industrial potential for work.  The psychiatric examiner 
reported that the veteran had a flat, inappropriate affect, 
loose, autistic thinking, and paranoid delusions, but that 
sensorium was clear, he was oriented, and his memory was 
intact.  That examiner opined that the veteran was not 
employable in the present job market.  Subsequent outpatient 
treatment records showed complaints of pressure, panicky 
feelings, and tension.  

Although the RO did not address the apparent conflict as to 
employability in the opinions of the July 1976 VA general 
medical and psychiatric examiners, it is not undebatable 
that, based upon all the evidence existing at that time, that 
the veteran was unemployable as a result of his service-
connected disability nor that a higher rating was warranted.  
The record included evidence indicating the veteran had 
recently been employed and included the general medical 
examiner's opinion that the veteran had a good social and 
industrial potential for work.  This evidence supports the 
RO's decision.  It is arguable as to whether the RO should 
have afforded the psychiatrist's opinion more probative 
weight (regardless of whether or not it was a limited, 
qualified opinion as to employability during a specific 
economic situation); however, the Court has consistently held 
that such matters are not CUE.

At the time of a VA examination in July 1976 the veteran 
reported that he had given up his job as a millwright 
approximately 2 years previously and was in receipt of 
disability benefits from the SSA.  While the records 
associated with any SSA disability determination may have 
included additional pertinent information, no such evidence 
was of record at the time of the December 1976 rating 
decision.  It is also significant to note that the Court has 
held that SSA decisions are not controlling for VA purposes.  
See Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  

The Board further finds that outpatient treatment records 
dated from February 1977 to July 1980 do not show any 
significant change in the veteran's psychiatric condition.  
On VA examination in August 1980 it was noted that his affect 
was decreased, his recent memory was poor, and that he was 
suspicious of people.  The examiner noted, however, that his 
speech was relevant and coherent, his remote memory, 
orientation, and judgment were good, and he had some insight.  
At the time of the October 1980 rating decision the evidence 
did not demonstrate, without debate, that the veteran was 
unemployable as a result of his service-connected disability 
or that a higher rating was warranted.

The Board finds the veteran's claim of CUE in the October 
1980 rating decision is, in essence, an assertion that VA 
failed to assist him in obtaining a complete and thorough 
examination inasmuch as the examiner failed to review his 
entire medical history.  This matter is also not CUE for VA 
purposes.  There is no probative evidence indicating that the 
correct facts were not before VA or that statutory or 
regulatory provisions, extant at the time of these decisions, 
were incorrectly applied.  Therefore, the veteran's appeal as 
to the issues of CUE in the December 1976 and October 1980 
rating decisions must be denied.

CUE in July 1986, July 1987, and November 1988 Rating 
Decisions
Factual Background

The evidence of record at the time of the July 1986, July 
1987, and November 1988 rating decisions included VA 
outpatient clinic records dated in November 1980 which showed 
the veteran complained of anxiety.  It was noted that he 
seemed to be in a fair mood.  Mild anxiety was also noted.  
The examiner's assessment was "fairly stable."  Increasing 
anxiety was noted in early 1981.  Records dated in 
February 1982 noted the veteran complained of insomnia, 
anxiety, and mild suicidal rumination.  It was noted that he 
was non-psychotic, but that he had moderate anxiety.

VA hospital records show he received treatment from February 
to March 1982.  It was noted he complained of suicidal 
ideation, depression, insomnia, nightmares, loss of appetite, 
and low concentration.  He reported auditory hallucination in 
the past, but not at the time of the examination.  
Examination revealed he was alert and oriented, but that he 
appeared depressed.  Memory was intact, but affect was 
blunted.  Insight and judgment were poor.  It was noted that 
during hospitalization he reported fewer nightmares and that 
his mood and affect improved.  At discharge it was noted that 
he was capable of returning to full employment immediately.

In a June 1982 rating decision the RO assigned a 100 percent 
rating during the period of hospitalization and continued a 
50 percent rating following hospitalization.  The veteran was 
notified of that decision, but did not appeal.

VA outpatient clinic records dated in September 1982 show the 
veteran reported problems sleeping, breaking things at home, 
and suicidal thoughts.  A few days later he reported auditory 
hallucinations.  The treatment plan included a medication 
change and records show that the following week he reported 
he felt more comfortable and less nervous.  Records show that 
he was admitted to a VA hospital for a few days in October 
1982 at which time he complained of generalized anxiety with 
sleep and appetite disturbance.  Reports dated in December 
1982 noted he was non-psychotic, but that he complained of 
anxiety.

VA hospital records show he was admitted in September 1983 
complaining of increasing feelings of depression and anger.  
It was noted that he showed some symptoms of depression.  The 
diagnosis was adjustment disorder with depressed mood.

In a March 1984 rating decision the RO continued a 50 percent 
rating for schizophrenia.  The veteran was notified of that 
decision, but did not appeal.

VA hospital records show he was admitted in June 1985 
complaining that he was anxious and depressed.  He reported 
lack of sleep and loss of appetite.  He also complained of 
poor concentration and memory, crying spells, and suicidal 
thoughts.  He admitted having experienced auditory 
hallucinations and some weird thoughts, but he refused to 
discuss them.  His speech was loud.  It was noted that he was 
oriented times three.  His memory was good, but concentration 
was poor.  Affect was appropriate.  Judgment and insight were 
good.  At discharge there was no evidence of suicidal or 
homicidal thoughts or any psychotic symptomatology. 

In an April 1986 rating decision the RO assigned a 100 
percent rating during hospitalization and continued a 50 
percent rating following hospitalization.  The veteran was 
notified of that decision, but did not appeal.

On VA examination in June 1986 the veteran complained of 
being shaky and having homicidal and suicidal ideation.  
Examination revealed he was very disheveled in his dress and 
somewhat soiled, but that he was very friendly, alert, and 
cooperative.  It was noted that he did not seem to be 
confused.  He was not resentful or hostile.  There was no 
evidence of tremors and his thought processes seemed to be 
intact.  Speech was spontaneous, cadence was normal, and 
content was relevant and coherent.  Affect was pleasant.  
Memory for recent and remote information came with 
difficulty.  It was noted he had problems retaining and 
recalling information.  He reported auditory hallucinations, 
seeing visions, crying spells, and a lot of fears.  Judgment 
appeared intact, and insight seemed fairly good and extremely 
practical.  The examiner noted there were signs of psychosis 
in the veteran at the present time.  The diagnosis was 
paranoid type schizophrenic disorder.

In a July 1986 rating decision the RO assigned a 70 percent 
rating for schizophrenia effective February 28, 1986.  The 
veteran was notified of that decision, but did not appeal.

VA outpatient clinic records apparently added to the claims 
file after the July 1986 rating decision included records 
dated in January 1985 which noted the veteran was non-
psychotic and that he was coherent in speech with a stable 
affect.  Records dated in August 1985 noted the veteran was 
mildly anxious, but that he had not had any recent 
hallucinations.  The examiner's assessment was thought 
disorder, in fair remission.  Reports dated in October 1985 
show he was attending group therapy and that he was non-
psychotic and stable.  In May 1986, the veteran reported his 
auditory hallucinations had disappeared, but that he had 
intermittent weird thoughts he did not want to discuss.  The 
examiner noted he was alert and oriented times three.  His 
affect was fair.  

VA examination in April 1987 (by the same examiner who 
conducted the June 1986 VA examination) noted the veteran was 
extremely disheveled in his appearance.  He was not friendly, 
but he was not unfriendly.  He did not appear to be confused.  
He seemed to think very clearly.  He was not overly resentful 
or hostile.  No tremors were observed.  His thought processes 
were fairly logical.  Speech was somewhat pressured, but 
content was relevant and coherent.  Affect seemed 
contemplative.  Memory was somewhat spotty.  He abstracted 
proverbs well.  He reported auditory hallucinations, but no 
visual hallucinations.  Judgment appeared to be intact.  The 
examiner again noted there were signs of psychosis in the 
veteran at the present time.  The diagnosis was paranoid type 
schizophrenic disorder.

In a July 1987 rating decision the RO continued the 70 
percent rating for schizophrenia and denied TDIU.  The 
veteran appealed the denial of TDIU and the Board denied that 
appeal in a decision dated in May 1988.

VA outpatient clinic records apparently added to the claims 
file after the July 1987 rating decision included records 
dated in August 1986 noted there was no evidence of 
depression or thought disorder.  The examiner's assessment 
was stable.  Reports dated in November 1987 and February 1988 
noted the veteran was non-psychotic.  

VA outpatient clinic records dated in August 1988 show the 
veteran complained of sleep and appetite disturbance, bad 
dreams, sweats, and waking up at night "raising hell" about 
his combat experiences.  The diagnostic impression was post-
traumatic stress disorder with sleep/appetite disturbance, 
hypervigilance, nightmares and flashbacks.  The examiner 
opined that the veteran was able to maintain emotional 
stability only when under minimal stress conditions, taking 
anti-depressant medication, and by social withdrawal.

In a statement received in August 1988 a former employer 
reported that the veteran had worked for her for less than 
two months in June and July 1988 and that he had quit due to 
his illness.  In a letter received at the same time, the 
veteran's wife reported that the veteran had started working 
as a maintenance man at a motel and after two weeks he 
started acting funny and became violent.

VA examination in August 1988 noted the veteran was somewhat 
careless in his appearance and was definitely not friendly.  
He was alert and seemed to think clearly, but was resentful 
and hostile.  His thought processes appeared intact.  Speech 
was spontaneous, sometimes loud and boisterous, but was 
otherwise appropriate, relevant, and coherent.  He was 
oriented to time.  He reported auditory and visual 
hallucinations, nightmares, and difficulty sleeping.  The 
diagnosis was schizophrenic disorder, paranoid type.  He was 
considered to be competent.

In a November 1988 rating decision the RO continued a 70 
percent rating for schizophrenia.  The veteran was notified 
of that decision, but did not appeal.

In a December 1988 rating decision the RO denied entitlement 
to TDIU.  The veteran testified at a hearing before a hearing 
officer at the RO in February 1990 as to his disability 
manifestations and his difficulty holding a job.  In a 
decision dated in January 1991 the Board again denied 
entitlement to a total disability rating based on individual 
unemployability.

A private medical report dated in August 1994 by a licensed 
clinical psychologist and certified rehabilitation counselor 
noted the medical evidence in the veteran's claims folder had 
been reviewed.  The report concluded that the veteran had 
been undebatably unemployable since 1976. 

In a May 1999 rating decision the RO, among other things, 
granted entitlement to 100 percent rating for schizophrenia 
effective from January 27, 1992.  

In statements in support of his claim the veteran asserts, in 
essence, that the July 1986, July 1987, and November 1988 
rating decisions were erroneous in failing to assign a 100 
percent rating either on a schedular basis.  He claims, 
specifically, that VA examination reports noting signs of 
psychosis in June 1986 and April 1987 demonstrate 100 percent 
ratings were warranted.

Analysis

As a preliminary matter, the Board notes the July 1986 rating 
decision assigned a 70 percent rating which was continued by 
the July 1987 and November 1988 rating decisions.  Therefore, 
the issue at hand concerns whether these decisions involved 
CUE in failing to assign a 100 percent schedular rating.  VA 
law at the time of these decisions provided that a 100 
percent schedular rating required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  It is significant to note that a subsequent 
VA regulation that provided a 100 percent schedular 
evaluation in cases in which the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation and such disorder precluded the securing 
or following of a substantially gainful occupation is not 
applicable to the rating decisions at issue because the law 
was not in effect that that time.  See 38 C.F.R. § 4.16(c) 
(effective from March 1, 1989, to November 7, 1996).

Based upon the evidence and law existing at the time of the 
July 1986, July 1987, and November 1988 rating decisions, the 
Board finds there was no CUE in those decisions.  The 
veteran's claim of CUE in these rating decisions amount to no 
more than a simple disagreement as to how the facts were 
weighed or evaluated.  At the time of the July 1986 rating 
action recent examination showed the veteran complained of 
being anxious and depressed.  He reported poor concentration, 
crying spells, suicidal thoughts, and auditory 
hallucinations.  It was noted, however, that he was oriented, 
that his judgment appeared intact, and that his insight 
seemed fairly good and extremely practical.  His affect at 
that time was appropriate and his speech was relevant and 
coherent.  The June 1986 VA examiner provided no opinion as 
to the veteran's ability to obtain employment.

At the time of the July 1987 rating decision the evidence of 
record showed that the veteran's thought processes were 
fairly logical and that his speech content was relevant and 
coherent.  The April 1987 VA examiner noted the veteran was 
extremely disheveled in his appearance, but that he seemed to 
think very clearly.  He was not overly resentful or hostile.  
It was noted his affect seemed contemplative.  Memory was 
somewhat spotty, but he abstracted proverbs well.  He 
reported auditory hallucinations, but no visual 
hallucinations.  His judgment appeared to be intact.  The 
examiner again noted there were signs of psychosis in the 
veteran, but no opinion as to the veteran's ability to obtain 
employment was provided.

At the time of the November 1988 rating decision the evidence 
of record included VA outpatient clinic records apparently 
added to the claims file after the July 1987 rating decision.  
These records show the veteran was participating in group 
therapy and that an August 1986 examiner had noted there was 
no evidence of depression or of a thought disorder.  It was 
further noted that the veteran's psychiatric disorder at that 
time was stable.  Reports dated in November 1987 and February 
1988 noted the veteran was non-psychotic.  VA outpatient 
clinic records dated in August 1988, however, noted the 
veteran was able to maintain emotional stability only when 
under minimal stress conditions, taking anti-depressant 
medication, and by social withdrawal.

VA examination in August 1988 noted the veteran was alert and 
that he seemed to think clearly, but was resentful and 
hostile.  His thought processes appeared intact.  Speech was 
spontaneous, sometimes loud and boisterous, but otherwise 
appropriate, relevant, and coherent.  He was oriented to 
time.  He reported auditory and visual hallucinations, 
nightmares, and difficulty sleeping.  The examiner provided 
no opinion as to the veteran's ability to obtain employment.

It is significant to note that at the time of the rating 
decisions at issue the evidence of record also included VA 
hospital records showing that upon discharge in March 1982 
the veteran was believed to have been capable of returning to 
full employment immediately.  Although the June 1986 and 
April 1987 VA examiner noted there were signs of psychosis, 
the Board finds there was no evidence of active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  The extent or degree of impairment caused by 
any present psychotic manifestations at the time of the 
rating decisions at issues, in essence, had not been 
addressed by any competent authority.  It is clear that 
neither the simple disagreement as to how facts were weighed 
nor the breach of a duty to assist are CUE.

Therefore, on the basis of the symptom manifestations shown 
by the medical evidence then of record, the Board finds the 
evidence did not demonstrate, without debate, that veteran's 
service-connected disability was productive of more than 
severe industrial impairment at the time of each of these 
decisions.  The RO's determinations are not shown to have 
been beyond the bounds of rating judgment.  There is no 
probative evidence indicating that the correct facts were not 
before VA or that statutory or regulatory provisions, extant 
at the time of these decisions, were incorrectly applied.  
Therefore, the Board finds the veteran's appeal as to the 
issues of CUE in the July 1986, July 1987, and November 1988 
rating decisions must be denied.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia from November 1, 1954, to October 31, 1955, 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for schizophrenia from November 1, 1955, to December 7, 1971, 
is denied.

Entitlement to a disability rating in excess of 30 percent 
for schizophrenia from December 8, 1971, to March 25, 1975, 
is denied.

The appeal to establish CUE in the December 1976 and October 
1980 rating actions is denied.

The appeal to establish CUE in the July 1986, July 1987, and 
November 1988 rating actions is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



